PER CURIAM.
By this appeal, the appellant [second husband of the appellee] attempts to attack a prior divorce decree between the ap-pellee and another, which is not void on its face.1 The chancellor in the trial court dismissed the complaint, and we affirm. A second husband has no standing to contest his wife’s previous decree of divorce. See: Hicks v. Hicks, 186 Ga. 362, 197 S.E. 878; Martocello v. Martocello, 197 Ga. 629, 30 S.E.2d 108; Kirby v. Kent, 172 Miss. 457, 160 So. 569, 99 A.L.R. 1303; Ruger v. Heckel (1881), 85 N.Y. 483; Suiter v. Suiter, 74 Ohio App. 44, 57 N.E.2d 616.
Affirmed.

. de Marigny v. de Marigny, Fla.1949, 43 So.2d 442; Untermann v. Untermann, 35 N.J.Super. 367, 114 A.2d 311.